Case 19-05272-wlh       Doc 97     Filed 05/05/20 Entered 05/05/20 09:46:48          Desc Main
                                   Document     Page 1 of 15




     IT IS ORDERED as set forth below:



     Date: May 5, 2020
                                                      _____________________________________
                                                                 Wendy L. Hagenau
                                                            U.S. Bankruptcy Court Judge

_______________________________________________________________
                 UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                       )       CASE NO. 19-54809
                                             )
BARBARA ALBYTINE GIBBS,                      )       CHAPTER 13
                                             )
                      Debtor.                )       JUDGE WENDY L. HAGENAU
                                             )
                                             )
M. EUGENE GIBBS,                             )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       ADV. PROC. NO. 19-5272
                                             )
BARBARA ALBYTINE GIBBS,                      )
NATIONSTAR MORTGAGE LLC                      )
d/b/a/ Mr. Cooper,                           )
BANK OF AMERICA,                             )
                                             )
                      Defendants.            )
                                             )

     ORDER DENYING PLAINTIFF’S MOTION TO ALTER OR AMEND JUDGMENT

        THIS MATTER is before the Court on Plaintiff’s Motion to Alter or Amend Judgment

(Doc. No. 82) (the “Motion”).

        Plaintiff initiated this adversary proceeding by filing a complaint against his wife, the

Debtor Barbara Albytine Gibbs, Nationstar Mortgage LLC d/b/a Mr. Cooper (“Nationstar”), and

                                                 1
Case 19-05272-wlh       Doc 97    Filed 05/05/20 Entered 05/05/20 09:46:48              Desc Main
                                  Document     Page 2 of 15


Bank of America. Plaintiff filed subsequent pleadings and many other documents, which are

detailed in the Court’s Order on Motions Regarding Nationstar and Bank of America, Setting

Aside Entry Of Default As To Nationstar, Denying Motion For Entry Of Default And Default

Judgment Against Bank Of America And Abstaining As To All Defendants (Doc. No. 79) (the

“April Order”). Plaintiff filed the Motion on April 16, 2020, asking the Court to reconsider the

April Order. The Motion restates the same arguments previously presented to and rejected by this

Court. Plaintiff contends Nationstar and Bank of America do not have standing, the default as to

Nationstar should not be set aside, and he is entitled to judgment against both Nationstar and Bank

of America. Plaintiff also contends the Court should not have abstained from this adversary

proceeding. These arguments tread ground already covered.

       After filing the Motion, Plaintiff filed a “Clarification” (Doc. No. 87), in which he contends

Bank of America was only permitted to file one motion to dismiss and Bank of America is

somehow not a party because he did not serve Bank of America.

Defendants Entitled to Respond

       As a preliminary matter, Plaintiff seems to contend that Bank of America is not a party

because it was not served, and he argues Bank of America and Nationstar were only permitted to

file a single motion to dismiss. The Court finds these arguments unavailing.

       Plaintiff named Bank of America in the complaint and all subsequent pleadings and has

repeatedly stated allegations against Bank of America. Plaintiff has sought relief against Bank of

America, though he has not demonstrated Bank of America was properly served. Insufficient

service of process does not mean the entity is not a “party” – rather, it means the court lacks

personal jurisdiction over the defendant so the Court cannot render judgment over it. Kelly v.

Florida, 233 Fed. Appx. 883, 884 (11th Cir. 2007). Despite Plaintiff’s protestations, he clearly



                                                 2
Case 19-05272-wlh        Doc 97    Filed 05/05/20 Entered 05/05/20 09:46:48                Desc Main
                                   Document     Page 3 of 15


believes Bank of America is a defendant because he asks for a default judgment against it. The

fact he did not serve Bank of America with the Second Amended Complaint does not mean it is

not a party entitled to file pleadings as the complaint applies to all defendants named.

       Further, Bank of America and Nationstar were entitled to file motions to dismiss or other

responses each time Plaintiff amended the complaint. When an amended complaint is filed, the

plaintiff must serve the defendant with the new pleading, and the defendant must be given the

opportunity to respond. See Estate of Faull v. McAfee, 727 F. App’x 548, 552 (11th Cir. 2018)

(finding when the third amended complaint was filed, and became the operative complaint, the

defendant “must be given an opportunity to respond to the third amended complaint”); see Fed. R.

Civ, P. 5(a)(2) (“a pleading that asserts a new claim for relief against such a party must be served

on that party under Rule 4.”) and Fed. R. Civ. P. 12(a)(1)(A)(i) (providing that a defendant must

serve an answer within 21 days after being served with a complaint). As the Eleventh Circuit has

explained, “[i]t simply would be unfair to allow the plaintiff to change the scope of the case without

granting the defendant an opportunity to respond anew.” Krinsk v. SunTrust Banks, Inc., 654 F.3d

1194, 1202 (11th Cir. 2011) (citations omitted); see also Brown v. E.F. Hutton & Co., 610 F. Supp.

76, 78 (S.D. Fla. 1985) (explaining “it would be inequitable to entertain the Plaintiff’s Second

Amended Complaint without permitting the defendant to completely plead anew. . . . the

Defendant should also be permitted, notwithstanding passage of time, to respond as if the second

amended complaint were the original complaint”). When Plaintiff filed the First Amended

Complaint and then the Second Amended Complaint, the Defendants were allowed to plead anew

as though it were the original complaint. It was therefore well within Bank of America’s and

Nationstar’s rights to file a new or amended motion to dismiss in response to each of Plaintiff’s

amended pleadings.



                                                  3
Case 19-05272-wlh        Doc 97     Filed 05/05/20 Entered 05/05/20 09:46:48              Desc Main
                                    Document     Page 4 of 15


Standard for Reconsideration

       Plaintiff seeks reconsideration of the April Order relying on Fed. R. Civ. P. 59(e), made

applicable by Fed. R. Bankr. P. 9023, which permits bankruptcy courts to alter or amend an order

or judgment. As explained by the Supreme Court, the rule “may not be used to re-litigate old

matters or to raise arguments or present evidence that could have been raised prior to the entry of

judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471, 486 n.5 (2008) (citing 11 C. Wright &

A. Miller, Fed. Prac. & Proc. § 2810.1, pp. 127-128 (2nd ed. 1995)); see also Devinsky v.

Kingsford, No. 05 Civ.2064(PAC), 2008 WL2704338, at *2 (S.D.N.Y. July 10, 2008) (explaining

“A motion for reconsideration is not an opportunity to renew arguments considered and rejected

by the court, nor is it an opportunity for a party to re-argue a motion because it is dissatisfied with

the original outcome.”). Accordingly, to prevail on a motion for reconsideration, the movant must

present either newly discovered evidence or establish a manifest error of law or fact. In re Kellogg,

197 F.3d 1116, 1119 (11th Cir. 1999).           “A ‘manifest error’ is not demonstrated by the

disappointment of the losing party. It is the ‘wholesale disregard, misapplication, or failure to

recognize controlling precedent.’” Oto v. Metro Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000)

(citations omitted). Such motions should not be used to relitigate issues already decided, to pad

the record for an appeal, or to substitute for an appeal. A motion to reconsider “is frivolous if it

raises no manifest errors of law or misapprehensions of fact to explain why the court should change

the original order.” In re Miles, 453 B.R. 449, 450-51 (Bankr. N.D. Ga. 2011).

       Although not cited by Plaintiff, another ground for setting aside an order of this Court

exists under Fed. R. Bankr. P. 9024 and Fed. R. Civ. P. 60(b). The rule permits relief from a final

judgment, order, or proceeding in certain circumstances. The decision to alter or amend a

judgment is highly discretionary. Am. Home Assurance Co. v. Glenn Estess & Assocs., 763 F.2d



                                                  4
Case 19-05272-wlh        Doc 97     Filed 05/05/20 Entered 05/05/20 09:46:48             Desc Main
                                    Document     Page 5 of 15


1237, 1238-39 (11th Cir.1985). The Rule lists six categories of reasons or grounds on which to

base a motion seeking relief from a final judgment, order, or proceeding:

       (1) mistake, inadvertence, surprise, or excusable neglect;

       (2) newly discovered evidence that, with reasonable diligence, could not have been
       discovered in time to move for a new trial under Rule 59(b);

       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party;

       (4) the judgment is void;

       (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
       judgment that has been reversed or vacated; or applying it prospectively is no longer
       equitable; or

       (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Rule 60(b) “was not intended to provide relief for error on the part of the

court or to afford a substitute for appeal.” Matter of E.C. Bishop & Son, Inc., 32 B.R. 534, 536

(Bankr. W.D. Mo. 1983) (quoting Title v. U.S., 263 F.2d 28, 31 (9th Cir. 1959)).

Reconsideration of Relief as to Nationstar

       Plaintiff has not presented any newly discovered evidence or established a manifest error

of law or fact that would warrant reconsideration of the Court’s decision to set aside the default as

to Nationstar under Fed. R. Civ. P. 59.

       Under Rule 55(a) of the Federal Rules of Civil Procedure, made applicable to an adversary

proceeding by Rule 7055 of the Federal Rules of Bankruptcy Procedure, an entry of default is a

ministerial matter performed by the clerk when a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend. The court may set aside an entry of default

for “good cause.” Fed. R. Civ. P. 55(c); Fed. R. Bankr. P. 7055. The “good cause” standard is a

liberal one and imposes a very low standard. Compania Interamericana Export-Import, S.A. v.

Compania Dominicana de Aviacion, 88 F.3d 948, 951 (11th Cir. 1996); see also Durango Ga.

                                                     5
Case 19-05272-wlh        Doc 97    Filed 05/05/20 Entered 05/05/20 09:46:48              Desc Main
                                   Document     Page 6 of 15


Paper Co. v. Dave King Paper Sales and Consulting, Inc. (In re Durango Ga. Paper Co.), 314 B.R.

881, 883 (Bankr. S.D. Ga. 2004). The Court has considerable discretion to set aside an entry of

default. Fla. Physician’s Ins. Co. v. Ehlers, 8 F.3d 780, 783 (11th Cir. 1993); Robinson v. United

States, 734 F.2d 735, 739 (11th Cir. 1984).

       As the Court explained in the April Order, the default entered against Nationstar is moot

because the default was entered on Plaintiff’s original complaint, which was superseded and

became a nullity when Plaintiff filed subsequent pleadings. See Saint–Gobain Autover USA, Inc.

v. Fuyao Glass Indus. Group Co., 2005 WL 3454402, at *2 (E.D. Mich. Dec.16, 2005). Because

the default was based on Nationstar’s failure to answer or otherwise respond to the original

complaint, which is a nullity (meaning it has no legal effect and is no longer operative), the default

is likewise a nullity and should be set aside.

       Plaintiff contends the Court caused confusion by requiring Plaintiff to serve his Second

Amended Complaint. As explained above, when an amended complaint is filed, the plaintiff must

serve the defendant with the new pleading, and the defendant must be given the opportunity to

respond. Further, a plaintiff must demonstrate a showing of diligence and a reasonable effort to

effect service, Sullivan v. Hall (In re Hall), 222 B.R. 275, 279 (Bankr. E.D. Va. 1998), and pro se

litigants must follow these procedural rules. Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998) (per curiam). The Plaintiff is the one that filed the First Amended Complaint and

sought permission to file the Second Amended Complaint. The Court merely required Plaintiff to

comply with the Federal Rules and requirements of due process by serving his new pleading.

       Plaintiff contends Nationstar’s default should not be set aside because it has not asserted a

meritorious defense. Typically, a party establishes a meritorious defense where “allegations of

defendant’s answer, if established on trial, would constitute a complete defense to the action.”



                                                  6
Case 19-05272-wlh              Doc 97       Filed 05/05/20 Entered 05/05/20 09:46:48                           Desc Main
                                            Document     Page 7 of 15


Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 244 (3d Cir. 1951); see also J Supor & Son

Trucking & Riggins Co. v. Kenworth Truck Co., 791 F. App’x 308, 315 (3d Cir. 2019). The Court

is not required to resolve legal issues. See Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d Cir.

1987). Rather, a proffered defense is sufficient if it is not facially unmeritorious. See id.

         Plaintiff challenges Nationstar’s standing to foreclose on the Property. Plaintiff also asserts

various claims under HAMP and RICO and requests the Court order Bank of America and

Nationstar to issue him a new home loan. Plaintiff requests an injunction of a foreclosure sale and

a declaration that the mortgage is not enforceable. In response, Nationstar contends the Plaintiff

does not have standing to assert the claims because he is not a signatory to the Note or mortgage.

Moreover, because the cause of action is brought by a non-debtor against a non-debtor, and

because several of the claims are based on criminal laws, or other non-bankruptcy federal laws,

Nationstar asserts the Court lacks subject matter jurisdiction over this proceeding. The Court need

not make a finding on the merits of the defenses asserted by Nationstar. See Addison v. Reitman

Blacktop, Inc., 272 F.R.D. 72, 81 (E.D.N.Y. 2010). The Court finds, however, that Nationstar has

asserted meritorious defenses. Nationstar has raised a question as to this Court’s jurisdiction over

it and the subject-matter of this action. 1 The Court, at a prior hearing, informed the Plaintiff that

it did not have jurisdiction over criminal matters. If Nationstar establishes that this Court lacks

personal or subject-matter jurisdiction, it would have a complete defense to this action. See HICA

Educ. Loan Corp. v. Lepera, 2011 WL 3515911, at *2 (D.N.J. Aug. 10, 2011) (“Before entering a



1
  As the Court noted in the April Order, the purported claims against Nationstar are asserted by a non-debtor against
another non-debtor, and the actions of which Plaintiff complains occurred prior to his wife filing her bankruptcy case.
Plaintiff’s claims are not claims or causes of action that arise under title 11 or in a case under title 11; Plaintiff’s claims
are, at best, loosely related to the Debtor’s bankruptcy case and the adversary proceeding would have little effect on
the efficient administration of the Debtor’s bankruptcy estate. While the Court need not decide the issue in
determining whether to set aside the default as to Nationstar, the Court has already found that much of the Second
Amended Complaint consists of noncore matters on which this Court lacks authority to enter a final judgment and
final order absent consent of the parties.

                                                              7
Case 19-05272-wlh           Doc 97      Filed 05/05/20 Entered 05/05/20 09:46:48                    Desc Main
                                        Document     Page 8 of 15


default judgment as to a party . . . the district court has an affirmative duty to look into its

jurisdiction over the subject matter and the parties.”) (internal citations and quotations omitted).

Moreover, Nationstar attached to its Motion to Dismiss a copy of a judgment from the state court

in Florence County, South Carolina, which includes among its findings, that the Plaintiff is not a

signatory on the Note or Mortgage. Nationstar attached a copy of a mortgage to the Motion to

Dismiss as well, which names only the Debtor as a mortgagor, and not the Plaintiff. These

attachments show Nationstar’s defense does not lack merit. Further, this Court denied Plaintiff’s

Motion for Default Judgment (Doc. No. 32) concluding the amounts sought were not sums certain,

so defenses are available to Nationstar on damages in any event. While the Court need not make

any findings regarding these matters or take a position on whether Nationstar would ultimately

succeed in its defenses, the Court finds Nationstar has asserted meritorious defenses that weigh in

favor of setting aside the default.

        The Court has already recognized that Nationstar could have acted more expeditiously to

participate in the adversary proceeding, but it has since done so and presented sufficient cause to

meet the standard under Fed. R. Civ. P. 55 for setting aside the default. Plaintiff has not presented

any new facts or evidence to warrant reconsideration of this conclusion under Fed. R. Civ. P. 59. 2

        Plaintiff has also not demonstrated a basis to set aside the April Order under Fed. R. Civ.

P. 60(b). Plaintiff has not proven mistake, inadvertence, surprise or excusable neglect. The

Plaintiff fully participated in the pleadings leading to the April Order. Plaintiff has not pointed to

any newly discovered evidence that would warrant reconsideration under Fed. R. Civ. P. 60(b)(2).

Instead, he recites the same arguments the Court considered and addressed numerous times.




2
 While Plaintiff contends he is entitled to default judgment against Nationstar, the Court has already denied that
motion. (Doc. No. 32).

                                                        8
Case 19-05272-wlh         Doc 97    Filed 05/05/20 Entered 05/05/20 09:46:48                Desc Main
                                    Document     Page 9 of 15


        Plaintiff alleges fraud and misconduct on the part of Nationstar. Pursuant to Fed. R. Civ.

P. 60(b)(3), an order may be set aside in the event it was obtained by fraud, misrepresentation, or

other misconduct by an opposing party and the movant must prove such by clear and convincing

evidence. Scutieri v. Paige, 808 F.2d 785, 794 (11th Cir. 1987). The moving party must also

demonstrate the conduct prevented him from fully presenting his case. See Waddell v. Hemerson,

329 F.3d 1300, 1309 (11th Cir. 2003); see also Venson v. Altamirano, 749 F.3d 641, 651 (7th Cir.

2014) (“The party seeking relief pursuant to Rule 60(b)(3) must show that he had a meritorious

claim that he could not fully and fairly present at trial due to his opponent’s fraud,

misrepresentation, or misconduct.”).

        Plaintiff has not provided clear and convincing evidence that Nationstar engaged in fraud,

misrepresentation, or other misconduct in obtaining the April Order. While he contends Nationstar

filed fraudulent documents with the proof of claim it filed in the Debtor’s bankruptcy case, he has

not shown by clear and convincing evidence that Nationstar’s alleged misconduct interfered with

his ability to fully and fairly present his arguments to the Court or otherwise prevented him from

obtaining a fair result here. Nothing submitted by Nationstar has adversely affected Plaintiff’s

ability to present his arguments and file multiple pleadings and motions and, in fact, the Court has

carefully considered Plaintiff’s arguments and numerous filings. Accordingly, the Court finds

Plaintiff has not established fraud, misrepresentation, or misconduct in obtaining the April Order

by Nationstar that would warrant reconsideration under Fed. R. Civ. P. 60(b)(3).

        Plaintiff has not established a basis under Fed. R. Civ. P. 60(b)(4) for setting aside the April

Order on the basis it is void. The concept of a void judgment is narrowly construed. “A judgment

is not void . . . simply because it is or may have been erroneous. . . . . Instead, Rule 60(b)(4) applies

only in the rare instance where a judgment is premised either on a certain type of jurisdictional



                                                   9
Case 19-05272-wlh        Doc 97     Filed 05/05/20 Entered 05/05/20 09:46:48              Desc Main
                                   Document      Page 10 of 15


error or on a violation of due process that deprives a party of notice or the opportunity to be heard.”

United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 270 (2010) (cites omitted). Plaintiff

was not deprived of due process, the Court has given his concerns ample consideration, and the

Court had jurisdiction to enter the April Order. Thus, the judgment is not void.

       No basis exists for setting aside the April Order under Fed. R. Civ. P. 60(b)(5). Most often,

Fed. R. Civ. P. 60(b)(5) arises in the context of “institutional reform litigation” or prospective

injunctions where the prospective actions are “reviewed for inequitable application because of

changed circumstances.” Lee v. Marvel Enters., Inc., 765 F.Supp. 2d 440, 451 (S.D. N.Y. 2011).

Here, the April Order did not grant a prospective injunction, and Plaintiff has not identified any

changed circumstances of the kind contemplated by this section.

       Plaintiff has not articulated any basis that justifies relief from the April Order under Fed.

R. Civ. P. 60(b)(6). This section affords the Court some discretion to address issues raised by the

parties that necessitate the setting aside of a prior order or judgment. However, a Fed. R. Civ. P.

60(b)(6) motion must be based on some reason other than those stated in clauses (1)-(5). Solaroll

Shade and Shutter Corp., Inc. v. Bio-Energy Sys., Inc., 803 F.2d 1130, 1133 (11th Cir. 1986); see

also Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 393 (1993). The

relief available under Rule 60(b)(6) is limited and is meant “only for extraordinary

circumstances.” Toole v. Baxter Healthcare Corp., 235 F.3d 1307, 1316 (11th Cir. 2000). The

circumstances here are not extraordinary. In sum, Plaintiff has not established any of the grounds

for setting aside the April Order as to Nationstar under Fed. R. Civ. P. 60.

Reconsideration of Relief as to Bank of America

       Plaintiff contends the Court erred when it declined to enter default and default judgment

against Bank of America. The Court finds no basis to set aside the April Order as to Bank of



                                                  10
Case 19-05272-wlh        Doc 97    Filed 05/05/20 Entered 05/05/20 09:46:48               Desc Main
                                  Document      Page 11 of 15


America under Fed. R. Civ. P. 59 and 60(b). Plaintiff has not presented any newly discovered

evidence or established a manifest error of law or fact under Fed. R. Civ. P. 59 that would warrant

reconsideration of the Court’s decision to deny the entry of default and default judgment as to

Bank of America. He has provided no new facts to demonstrate that Bank of America is even in

default (as Plaintiff himself notes, Bank of America actively responded to the Amended Complaint

and Second Amended Complaint) and no evidence to suggest Bank of America was properly

served with the Second Amended Complaint such that the entry of default or default judgment

would be appropriate.

       Plaintiff has also not demonstrated a basis to set aside the April Order as to Bank of

America under Fed. R. Civ. P. 60(b). Plaintiff has not proved mistake, inadvertence, surprise, or

excusable neglect required under Fed. R. Civ. P. 60(b)(1). Again, Plaintiff participated in the

pleadings leading to the April Order. Plaintiff has not pointed to any newly discovered evidence

as required for relief under Fed. R. Civ. P. 60(b)(2). Instead, he recites the same arguments the

Court has considered and addressed.

       Plaintiff has also not provided clear and convincing evidence that Bank of America

engaged in fraud, misrepresentation, or other misconduct in obtaining the April Order to warrant

reconsideration under Fed. R. Civ. P. 60 (b)(3). He has not established any misconduct by Bank

of America that interfered with his ability to fully and fairly present his arguments to the Court or

otherwise prevented him from obtaining a fair result here. The Court has carefully considered

Plaintiff’s arguments and numerous filings. Accordingly, reconsideration under Fed. R. Civ. P.

60(b)(3) is not warranted.

       Plaintiff has not established a basis under Fed. R. Civ. P. 60(b)(4) for setting aside the April

Order as to Bank of America because the order is not void. As noted above, the concept of a void



                                                 11
Case 19-05272-wlh            Doc 97       Filed 05/05/20 Entered 05/05/20 09:46:48                       Desc Main
                                         Document      Page 12 of 15


judgment is narrowly construed. Plaintiff was not deprived of due process and the Court has given

his concerns ample consideration. Thus, the judgment is not void.

         Similarly, no basis exists for setting aside the April Order as to Bank of America under

Fed. R. Civ. P. 60(b)(5). The April Order has not been satisfied, released or discharged, and it was

not based on any earlier judgment that has been reversed or vacated. The circumstances here are

not extraordinary so as to justify setting aside the April Order as to Bank of America. In sum, the

Court finds no basis for reconsideration of the April Order as to Bank of America under either Fed.

R. Civ. P. 59 or 60.

Reconsideration of Abstention

         Plaintiff contends the Court should not abstain from this adversary proceeding, stating the

April Order will allow Defendants to “run with glee to South Carolina.”

         The Court notes it was Plaintiff who sought relief from stay to return to state court to litigate

the very questions at issue in this adversary proceeding. The Court held a hearing in the Debtor’s

bankruptcy case on October 16, 2019, at which Plaintiff stated he wished to proceed with pending

litigation in South Carolina. The Court construed Plaintiff’s statements as a motion for relief from

the automatic stay, and Debtor, counsel for Bank of America and Nationstar, and counsel for the

Chapter 13 Trustee were all in favor of the relief requested. Accordingly, the Court lifted the stay

for the parties to proceed with litigation pending in the Florence County South Carolina Court of

Common Pleas case no. 2018-CP-21-03238 Nationstar Mortgage LLC vs. Gibbs and any appeals

therefrom (Bankr. Docket No. 47). Stay relief was appropriate, as is abstention, because the South

Carolina state court has already entered an order against Plaintiff and Debtor and the litigation

should be concluded there. 3 No appeal was taken from the stay relief order.


3
  Plaintiff argues the Court ordered Defendants to provide any proof of ownership of the note. The docket does not
reflect such an order. Instead, the Court lifted the stay for the parties to litigate that very question in state court.

                                                          12
Case 19-05272-wlh        Doc 97     Filed 05/05/20 Entered 05/05/20 09:46:48               Desc Main
                                   Document      Page 13 of 15


        Plaintiff states Nationstar’s filing a proof of claim in his wife’s bankruptcy case divested

the South Carolina courts of jurisdiction. Federal Rule of Bankruptcy Procedure 3002(a) requires

a creditor to file a proof of claim in a chapter 13 case, and a creditor that has filed a proof of claim

in a bankruptcy case triggers the claims allowance process, thereby bringing itself within the

jurisdiction of the bankruptcy court. Langenkamp v. Culp, 498 U.S. 42, 45 (1990). However, that

does not prevent the creditor from seeking relief from stay to pursue claims elsewhere and filing a

proof of claim does not permanently divest state courts of jurisdiction to consider issues between

the parties. See Ritzen Grp., Inc. v. Jackson Masonry, LLC, 140 S. Ct. 582, 589 (2020) (explaining

a bankruptcy court’s order ruling on a stay-relief motion disposes of a procedural unit anterior to,

and separate from, claim-resolution proceedings).

        Plaintiff also contends this Court must declare his interest superior to the claim filed by

Nationstar. The priority of interests in real property is a question of state law, see In re Hedrick,

524 F.3d 1175, 1181 (11th Cir. 2008), and one that the state courts can decide. As the Court stated

in the April Order, once a final determination of the rights of the parties is made in state court, this

Court can make a decision as to Nationstar’s proof of claim. The Court notes further the Plaintiff

has not filed a proof of claim in his wife’s bankruptcy case.

        Plaintiff has not presented anything new to suggest the Court erred in determining the

appropriate place for resolution of the issues regarding the property is the state court. Likewise,

Plaintiff has not provided any reason to suggest the Court should not have exercised its discretion

to abstain from the case under 28 U.S.C. § 1334(c). See Steed v. Educ. Credit Mgmt. Corp. (In re

Steed), 2020 WL 1596476, at *6 (Bankr. N.D. Ga. Mar. 31, 2020) (explaining that Congress very

clearly gave bankruptcy courts discretion to abstain in almost any bankruptcy proceeding); see

also Biase v. Nevoso, Pivirotto & Foster, P.A. (In re Barsan Contractors, Inc.), 2010 WL 3907116,



                                                  13
Case 19-05272-wlh        Doc 97    Filed 05/05/20 Entered 05/05/20 09:46:48             Desc Main
                                  Document      Page 14 of 15


at *7 (D.N.J. Sep. 30, 2010) (stating there is a high degree of discretion inherent in the Bankruptcy

Court’s authority to exercise permissive abstention under Section 1334(c)). The Motion rehashes

the same arguments the Court has previously considered and on which it has ruled. Plaintiff has

not presented any new evidence or demonstrated the Court made a manifest error of law or fact or

established any of the grounds set out in Fed. R. Civ. P. 60 to reconsider the Court’s discretionary

decision to abstain. Accordingly, relief from the abstention portion of the April Order is not

warranted under Fed. R. Civ. P. 59 or 60, made applicable to bankruptcy cases under Fed. R.

Bankr. P. 9023 and 9024.

       IT IS THEREFORE ORDERED that the Motion is DENIED.

                                     END OF DOCUMENT




                                                 14
Case 19-05272-wlh     Doc 97    Filed 05/05/20 Entered 05/05/20 09:46:48   Desc Main
                               Document      Page 15 of 15


DISTRIBUTION LIST

M. Eugene Gibbs
3108 Hidden Falls Drive
Buford, GA 30519

Barbara Albytine Gibbs
3108 Hidden Falls Drive
Buford, GA 30519

Christine S. Kapur
Jarrod S. Mendel
McGuireWoods, LLP
1230 Peachtree Street, NE
Suite 2100
Atlanta, Georgia 30309-3534

Nancy J. Whaley
Nancy J. Whaley, Standing Ch. 13 Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303




                                           15
